DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Judy Naamat on February 8, 2022.
The application has been amended as follows: 
IN THE CLAIMS
Claim 4, line 1 delete “claim 3” and insert --claim 1--
Claim 5, line 1 delete “claim 3” and insert --claim 1--
Claim 9, line 1, delete “claim 8” and insert --claim 6--
The following is an examiner’s statement of reasons for allowance: The prior art teaches pulse width modulators comparing separate/unique triangular waves to unique/separate sinewave and sends a control signal to an inverter based on said comparison. However, the prior art does not teach a comparator that receives a unique triangular carrier that is different from the carrier triangular waves of other phases of a multi-phase power converter, wherein the triangular waves have the same cycle, and the waves are made unique by shifting the triangular waves by 1/n of the cycle so that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RINA I DUDA/Primary Examiner, Art Unit 2846